Citation Nr: 1126926	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to November 1945.  The Veteran died in June 2005 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  In April 2010, the appellant and a witness testified at a Travel Board hearing before the undersigned.  In August 2010, the Board remanded the appeal for further development.   This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While the August 2010 Board remand referred to the agency of original jurisdiction (AOJ) claims for Dependency and Indemnity Compensation as provided under 38 U.S.C.A. § 1318 (West 2002), death pension, and accrued benefits, no action was taken on these claims while the appeal was in remand status.  Therefore, the Board finds that these issues must once again be referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2005; the death certificate lists the immediate cause of death as lung cancer, with no underlying causes listed.  

2.  At the time of the Veteran's death, service connection had been established for left lung pleurisy.  

3.  The preponderance of the competent and credible evidence is against finding that the lung cancer that caused the Veteran's death or the chronic obstructive pulmonary disease and coronary artery disease that contributed to his death were related to service or were caused or aggravated by his service connected left lung pleurisy.

4.  The preponderance of the competent and credible evidence is against finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002 & West Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim. In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to whether the decedent had veteran status.  

Moreover, the Board finds that letters dated in October 2005 and August 2010 provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the disability the Veteran was service connected during his lifetime as required by the Court in Hupp, supra. The Board also finds that the August 2010 letter was in full compliance with the Board's August 2010 remand directions.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the April 2006 rating decision, the Board finds that providing her with this notice in the above letters followed by a readjudication of the claim in the March 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Furthermore, the Board finds that even if the claimant was not provided adequate notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, his service treatment records (STRs), and post-service VA and private examination and treatment records including his records from Dr. Allan Wilensky and Dr. Michael Crain.  In this regard, the Board acknowledges that the RO mistakenly informed the appellant that it did not have clinical records from Dr. Wilensky and Dr. Crain; however, a review of the claims file reflects that the claims file does contain these records.  

Additionally, the claims file contains the appellant's statements and the statement of her daughter in support of her claim.  The Board has carefully reviewed such statements and concludes that they have not identified further evidence not already of record for which VA has a duty to obtain.  In addition, VA has sent at least two requests to obtain any additional records, if any such records exist, and has not received a further response.  

A medical opinion on the issue on appeal was obtained in September 2010.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion is adequate and substantially complied with the remand requirements as it includes a review of the STRs, VA and private medical records and notes, the pathology report, and the death certificate.  It includes sufficient rationale for the opinion proffered.  See Dyment, supra.

The appellant's accredited representative avers that a further VA opinion is warranted on the issue of whether the Veteran's pleurisy may be related to his chronic obstructive pulmonary disease or coronary artery disease, and therefore, also related to his death.  As discussed in further detail in the analysis portion of this opinion, the Board finds that a further examination is not warranted as the evidence is against a finding of such a relationship. 

As to an opinion as to whether the Veteran's lung cancer, chronic obstructive pulmonary disease, and coronary artery disease were directly caused by his military service, the Board finds that VA had no obligation to obtain such an opinion because service treatment records are negative for the claimed disorders, the post-service record is negative for a diagnosis of these claimed disorders for many decades after the Veteran's separation from military service, and the Board does not find the statements from the Veteran during his lifetime and the subsequent statements from his wife, child, and representative thereafter regarding continuity of symptomatology and direct causation competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service connection-in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In Robinson v. Shinseki, 312 Fed. App. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009). 

Secondary Basis

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Facts

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The Veteran died in June 2005.  The certificate of death lists the cause of death as lung cancer.  No other condition is noted as a condition which gave rise to the immediate cause of death or a significant condition contributing to the death.  At the time of the Veteran's death, he was service-connected for left lung pleurisy.  The appellant avers that the Veteran's left lung service-connected disability, together with his right lung cancer, caused his death.  Notably, the appellant testified that the Veteran's doctor never provided an opinion that his service-connected lung disability somehow made his lung cancer worse, or caused his lung cancer.  She also testified that neither the Veteran's doctor, nor any other health care professional, ever indicated that his right lung cancer was caused by military service.  (See Board hearing transcript, pages 9 and 10.)

The Veteran's STRs, including the November 1945 separation examination, while positive for left lung pleurisy, are negative for any complaints of, or treatment for, lung cancer.  The Veteran was discharged from service in November 1945.  

As to the right lung, post-service VA and/or private medical examination reports dated in 1946, 1947, 1948, 1951, and 1992, are negative for any complaints of, treatment for, or findings of a right lung disability.  As to the left lung, these same post-service VA and/or private medical examination reports dated in 1946, 1947, 1948, 1951, and 1992, are positive for complaints of, treatment for, and/or findings related to the Veteran's service connected left lung pleurisy.  However, they are negative for a diagnosis of lung cancer, chronic obstructive pulmonary disease (COPD), or coronary artery disease (CAD). 

A June 1999 VA social work progress note reflects that the Veteran suffered from asthma.  

VA medical records dated in 2000 and 2001 reflect the Veteran had a diagnosis of COPD.

A May 2001 private medical record reflects that the Veteran had been recently hospitalized with a stroke syndrome and cardiac dysfunction.  During his hospital stay, he had cough, wheeze, and sputum.  The impression was COPD and asthma.  

A January 2002 VA examination report reflects that the Veteran reported shortness of breath for four to five years, for which he took bronchodilators.  The examination report reflects diagnoses of history of pneumonia and pleurisy in the military with no apparent recurrence and no residuals, asthma for four or five years, not related to his pleurisy, and coronary artery disease (nonobstructive and asymptomatic), not related to his pleurisy, among other disabilities.

An April 2002 private medical record reflects that the Veteran had severe emphysema, status post bronchospasm.

Private medical records dated in September 2004 reflect that a right hilar mass extending into the right subcarinal space and right paratracheal space was picked up on a routine chest x-ray.  It was noted that the Veteran had no symptoms related to the mass.  A computerized tomography (CT) scan showed the large mass extending into the subcarinal and right paratracheal space.  An October 2004 private medical record reflects a diagnosis of nonsmall cell lung cancer, and severe COPD, among other disabilities.  The report states that the Veteran had "recently been found to have a right hilar, paratracheal and subcarinal mass.  He was admitted for bronchoscopy and biopsy.  He had not been symptomatic, had no chest pain, no weight loss, no fever or change in cough, no hemoptysis, and no increase in shortness of breath."  

VA obtained a medical opinion in September 2010.  At that time, a VA clinician reviewed the Veteran's STRs, and private and VA medical records.  The clinician thereafter opined that he Veteran's death is less likely as not (less than 50/50 probability) caused by or as result of his service-connected left lung pleurisy.  The examiner opined that the Veteran s past pneumonia or pleurisy in service is not a risk factor for lung cancer.  He noted that risk factors for lung cancer involved advancing age (the Veteran was 82 years old at time of diagnosis), COPD (which has not been clinically related to his service-connected left lung pleurisy), and tobacco smoking history (the clinical records and testimony of the Veteran's daughter reflect that he was a prior tobacco smoker).  The examiner further noted that the Veteran's service connected left lung pleurisy did not factor into his lung cancer.  

Analysis

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran, in the statements he provided VA during his lifetime, is both competent and credible to report on the fact that he had shortness of breath and weakness while on active duty because such symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The STRs also document his treatment for left lung pleurisy.

However, while the Veteran's STRs records document a left lung pleurisy, the records, including the separation examination, are negative for complaints or treatment for lung cancer, COPD, or CAD.  Therefore, the Board finds the STRs, which are negative for complaints, diagnoses, or treatment for lung cancer, COPD, and CAD more credible than the any allegations of the Veteran during his lifetime and his wife and daughter's statements to VA since that time, that he had problems with lung cancer, COPD, and CAD while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for the lung cancer that caused the Veteran's death and the COPD and CAD that contributed to his death, based on in-service incurrence, must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board notes that medical records starting in approximately 2000 noted problems with COPD and CAD and in 2004 note for the first time the Veteran's lung cancer.  The Board finds that the length of time between the Veteran's separation from active duty in 1945 and the first evidence of these disorders over five decades latter to be compelling evidence against finding continuity.  Put another way, the sizeable gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against the claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

In this regard, the Board acknowledges, as it did above, that the Veteran during his lifetime was competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with shortness of breath and weakness since active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative, his wife, and his child are competent to give evidence about what they see.  However, upon review of the claims file, the Board finds that the lay assertions that the claimant has had lung cancer, COPD, and CAD since active duty are not credible.  In this regard, the lay claims are contrary to what is found in the in-service and post-service medical records.  The Board also finds it significant that, while the Veteran filed his first of many claims for VA benefits in the late 1940's, he did not mention problems with lung cancer, COPD, or CAD at that time.  If he did have a problem since his separation from active duty in 1945, it would appear only logical that he would claim such disabilities at that time.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for over 50 years following the Veteran's separation from active duty than the lay claims.  Therefore, entitlement to service connection for the lung cancer that caused the Veteran's death and the COPD and CAD that contributed to his death, based on post-service continuity of symptomatology, must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's lung cancer, COPD, and CAD and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the January 2002 VA examination report reflects that the Veteran reported shortness of breath for four to five years and the examiner found no apparent recurrence and no residuals of the Veteran's pleurisy, which he had in service.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the lay assertions from the Veteran, his wife, his child, and his representative, that the claimant's lung cancer, COPD, and CAD were caused by his military service, the Veteran during his lifetime was once again competent to give evidence about what he sees and felt.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife, child, and representative are competent to give evidence about what they see.  However, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special medical training is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his lung cancer, COPD, and CAD were caused by service are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that entitlement to service connection for the lung cancer that caused the Veteran's death, and the COPD and CAD that contributed to his death, is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

In summary, there is no competent credible medical evidence of record which causally relates the Veteran's lung cancer, COPD, or CAD to his active service.  Not only are the medical records negative for such evidence, but the appellant also testified that no medical professional has ever opined as to such a relationship.  The Board finds that the evidence is against a finding that service-connection on a direct-incurrence basis is warranted for lung cancer, COPD, or CAD.

As to secondary service connection under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible medical opinion finding that the Veteran's lung cancer, COPD, and CAD were caused or aggravated by his service connected left lung pleurisy.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.  In fact, the September 2010 VA examiner opined that it was not.  Specifically, the examiner opined that he Veteran's death is less likely as not (less than 50/50 probability) caused by or as result of his service-connected left lung pleurisy.  The examiner opined that the Veteran s past pneumonia or pleurisy in service is not a risk factor for lung cancer.  He noted that risk factors for lung cancer involved advancing age (the Veteran was 82 years old at time of diagnosis), COPD (which has not been clinically related to his service-connected left lung pleurisy), and tobacco smoking history (the clinical records and testimony of the Veteran's daughter reflect that he was a prior tobacco smoker).  The examiner further noted that the Veteran's service connected left lung pleurisy did not factor into his lung cancer.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

In a post remand written brief, dated in May 2011, the appellant's accredited representative avers that the Veteran's pleurisy may be related to his COPD or CAD, and therefore, also related to his death.  As noted above, the September 2011 examiner reviewed the Veteran's entire claims file and was aware that the Veteran had COPD and CAD.  Moreover, he was aware that the Veteran had pleurisy in service, and had died of lung cancer in 2005.  The examiner concluded that the Veteran's pleurisy was not a factor in his death.  There is no clinical evidence of record indicating such a relationship.  In addition, the January 2002 VA examiner specifically noted that the Veteran's CAD was not related to his pleurisy and that the Veteran had no residuals of his pleurisy.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that the preponderance of the competent and credible of record does not show that the Veteran's service connected left lung pleurisy caused or aggravated the COPD or CAD that contributed to his death, 

As to the lay assertions that the claimant's lung cancer, COPD, and CAD were caused or aggravated by his service connected left lung pleurisy, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his lung cancer, COPD, and CAD were caused or aggravated by the Veteran's service connected disability is not competent evidence.  Routen, supra.  Moreover, the Board finds more credible the opinion by the VA medical experts in January 2002 and September 2010 that there was no such relationship than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the discussion above, the Board also finds that service connection for the lung cancer that caused the Veteran's death, and the COPD and CAD that contributed to his death, are not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between these disabilities and his service connected left lung pleurisy.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for lung cancer, COPD, and CAD on a direct and a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 3.310.  

Service connection for the cause of the Veteran's death is therefore not warranted as there is no competent medical evidence of record which reflects that the Veteran's service-connected disability was a principal or a contributory cause of death or another disability, such as his lung cancer, COPD, and CAD, should have been service connected during his lifetime.  To the contrary, the evidence of record is against such a finding. 

The Board acknowledges that the Veteran served in World War II and appreciates his honorable service; however, as the preponderance of the evidence is against 

this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


